Exhibit 10.1

 



SHEPHERD’S FINANCE, LLC

Series B Cumulative Redeemable
Preferred Unit PURCHASE AGREEMENT

 

THIS Series B Cumulative Redeemable Preferred Unit PURCHASE AGREEMENT (this
“Agreement”) is made and entered into this 31st day of December, 2014, by and
among Investor’s Mark Acquisitions, LLC (“IMA”), a Delaware limited liability
company (the “Purchaser”), and SHEPHERD’S FINANCE, LLC, a Delaware limited
liability company (the “Company”).

 

WHEREAS, the Company, pursuant to Section 3.05 of the Amended and Restated
Limited Liability Company Operating Agreement of the Company dated March 29,
2012 (the “Operating Agreement”), proposes to issue and sell to the Purchaser an
aggregate of 10 Series B Cumulative Redeemable Preferred Units at a liquidation
preference $100,000 per unit (the “Preferred Units”) in consideration for the
Purchaser agreeing to convert into Preferred Units an aggregate of $1,000,000 of
the balance (the “Investment”) of the Subordinated Promissory Note executed by
the Company in favor of IMA dated December 29, 2010 (the “Note”), through which
IMA made a loan to the Company in the amount of $1,500,000;

 

WHEREAS, subject to the terms and conditions and representations and warranties
set forth in this Agreement, the Purchaser hereby agrees to purchase 10
Preferred Units through a Closing (as defined below);

 

WHEREAS, subject to the terms and conditions and representations and warranties
set forth in this Agreement, the Company further agrees to eliminate the
remaining balance of the Note by: (i) depositing at closing $125,000 into the
interest escrow established pursuant to the December 30, 2011 credit agreement
by and between the Company, IMA, Mark L. Hoskins, an individual residing in the
Commonwealth of Pennsylvania (“Hoskins”), and Benjamin Marcus Homes, LLC (“BMH”)
(as amended, the “Credit Agreement”), and (ii) refunding the balance of $375,000
to the Purchaser, in immediately available funds, upon the payment in full of
the balance due on the loan extended to BMH for construction of homes on lot 5
of the Tuscany subdivision pursuant to the Sixth Amendment to Credit Agreement;

 

WHEREAS, the terms and provisions of the Preferred Units shall be set forth and
established in Amendment No. 1 (the “Amendment”), dated as of the date hereof,
to the Operating Agreement, which Amendment and Operating Agreement shall be
substantially in the forms attached hereto as Exhibits A-1 and A-2,
respectively;

 

WHEREAS, the Preferred Units are being offered and sold by the Company to the
Purchaser without being registered with the Securities and Exchange Commission
(the “Commission”) under the Securities Act of 1933, as amended (the “1933
Act”), in reliance upon the Section 4(a)(2) private placement exemption
therefrom; and

 

WHEREAS, certain terms used in this Agreement are defined in Section 14 hereof.

 

 

 



1

 

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereby agree as follows:

 

Section 1.                 Representations and Warranties of the Company. Except
as set forth in the disclosure schedules hereto, the Company represents and
warrants to the Purchaser, as of the date hereof and as of the Closing Date (as
defined below) and agree with the Purchaser, as follows:

 

(a)              As of December 29, 2014, the only subsidiaries of the Company
are the subsidiaries listed on Schedule I hereto (the “Subsidiaries”).

 

(b)             The Company has been duly organized and is validly existing as a
limited liability company, in good standing under the laws of the jurisdiction
of its organization. Each Subsidiary has been duly organized and is validly
existing as a corporation, general or limited partnership, or limited liability
company, as the case may be, in good standing under the laws of the jurisdiction
of its organization, except where the failure to be in good standing would not,
individually or in the aggregate, result in a Material Adverse Effect. Each of
the Company and the Subsidiaries has full power and authority (limited
partnership, corporate and other) to conduct its business as described in the
Registration Statement, and in the case of the Company, to enter into and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. Each of the Company and the Subsidiaries is duly qualified
or registered to do business in each jurisdiction in which the conduct of its
business requires such qualification or registration, except where the failure
to be so qualified or registered would not, individually or in the aggregate,
result in a Material Adverse Effect; and, other than the Subsidiaries, as of the
date hereof and as of each Closing, the Company does not own and will not own
any stock or other beneficial interest in any corporation, partnership, joint
venture or other business entity.

 

(c)              As of November 30, 2014, the Company has 2,629 Class A common
units outstanding. All of the issued and outstanding Class A common units of the
Company have been duly authorized and are validly issued, fully paid and
non-assessable.

 

(d)             There is no outstanding option, warrant, or other right
requiring the issuance of any equity interests in the Company or any equity
interests in any Subsidiary or any security convertible into or exchangeable for
such interests or shares.; however, such future issuances shall be permitted
under this Agreement and the Operating Agreement.

 

(e)              This Agreement has been duly authorized, executed, and
delivered by the Company and constitutes the legal, valid, and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting creditors’ rights generally or by general
principles of equity.

 

(f)              The Operating Agreement has been duly authorized by the
Company, and constitutes a legal, valid, and binding obligation, enforceable in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally or by general principles of equity. The Operating Agreement is in full
force and effect as of the date hereof and the Operating Agreement shall be in
full force and effect as of the Closing Date.

 

(g)              The Amendment has been duly authorized by the Company, and,
when executed and delivered by the Company, will constitute a legal, valid, and
binding obligation, enforceable in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally or by general principles of equity.

 

 



2

 

 

(h)             The Preferred Units have been duly and validly authorized by the
Company for issuance and sale pursuant to this Agreement and, when issued and
delivered by the Company pursuant to the terms of this Agreement against payment
of the consideration therefor specified herein, will be validly issued, and the
Purchaser will not have any obligation to make payments to the Company or its
creditors (other than the purchase price for the Preferred Units) or
contributions to the Company or its creditors solely by reason of the
Purchaser’s ownership of Preferred Units. The issuance of the Preferred Units
will not be subject to the preemptive or other similar rights of any security
holder or member of the Company arising by operation of law, under the Operating
Agreement or any agreement to which the Company is a party.

 

(i)               There are no transfer taxes or other similar fees or charges
under federal law or the laws of any state, or any political subdivision
thereof, or any other Governmental Authority required to be paid in connection
with the execution and delivery of this Agreement or the issuance and sale by
the Company of the Preferred Units.

 

(j)               The execution, delivery, and performance by the Company of
this Agreement and consummation of the transactions contemplated hereby: (i)
have been duly authorized by all necessary limited liability company or
corporate action, as applicable, and will not result in any Default (as defined
below) under the limited liability company certificate of formation of the
Company or the Operating Agreement or any other organizational document of the
Company, or any organizational document of any Subsidiary; (ii) will not
conflict with or constitute a breach of, or default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any Lien upon any property or assets of the Company, or the
Subsidiaries pursuant to, or require the consent of any other party to, any
indenture, mortgage, loan, or credit agreement, deed of trust, note, contract,
franchise, lease, or other agreement, obligation, condition, covenant, or
instrument to which the Company or any Subsidiary is a party or by which it or
any of its respective properties or assets may be bound (collectively,
“Agreements or Instruments”), and provided, that none of the Company or any
Subsidiary shall enter into any Agreement or Instrument that would restrict or
limit in any respect the rights of the Purchaser as set forth in this Agreement;
and (iii) will not result in any violation of any statute, law, rule,
regulation, judgment, order, or decree applicable to the Company or the
Subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator, or other authority having jurisdiction over the Company or the
Subsidiaries or any of their respective properties or assets. No consent,
approval, authorization, or other order of, or registration or filing with, any
Governmental Authority is required for the execution, delivery, and performance
by the Company of this Agreement or the transactions contemplated hereby, except
such as have been obtained or made by the Company and are in full force and
effect or as may be required under the 1933 Act, the 1934 Act or applicable
state securities or blue sky laws. As used herein, a “Debt Repayment Triggering
Event” means any event or condition which gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture, or other evidence
of indebtedness (or any person acting on such holder’s behalf) the right to
require the repurchase, redemption, or repayment of all or a portion of such
indebtedness.

 

 

 



3

 

 

(k)             The Company and the Subsidiaries have complied in all respects
with all laws, regulations, and orders applicable to them or their respective
businesses, except as would not have a Material Adverse Effect; none of the
Company or the Subsidiaries is in default under any indenture, mortgage, deed of
trust, voting trust agreement, loan agreement, bond, debenture, note agreement,
or evidence of indebtedness, lease, contract, or other agreement or instrument
to which it is a party or by which it or any of its respective properties or
assets are bound, violation of which would individually or in the aggregate have
a Material Adverse Effect, and no other party under any such agreement or
instrument to which the Company or the Subsidiaries are a party is, to the
knowledge of the Company, in default in any material respect thereunder; and the
Company and the Subsidiaries are not in violation of their respective limited
liability certificate of formation, Operating Agreement, or other organizational
documents, as the case may be.

 

(l)               There is not pending or, to the knowledge of the Company,
threatened any action, suit, or proceeding to which the Company and the
Subsidiaries or any of their respective officers, directors, or members is a
party, or of which any of their properties or other assets is the subject,
before or by any Governmental Authority, that is reasonably likely, individually
or in the aggregate, to result in any Material Adverse Effect or to have a
material adverse effect on the ability of the Company to perform its obligations
under this Agreement or to consummate the transactions contemplated hereby.

 

(m)            Each of the Company and the Subsidiaries holds all material
licenses, certificates, and permits from Governmental Authorities that are
necessary to the conduct of its business and is in compliance with the terms and
conditions of such licenses, certificates and permits; and none of the Company
or the Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such permits, licenses or certificates that,
if determined adversely to the Company or any Subsidiary, would, individually or
in the aggregate, have a Material Adverse Effect.

 

(n)             There is no claim by any of the Company or the Subsidiaries
pending under any insurance policies which (a) has been denied or disputed by
the insurer other than denials and disputes in the ordinary course of business
consistent with past practice or (b) if not paid, would have a Material Adverse
Effect. With respect to each such insurance policy, except as would not,
individually or in the aggregate, have a Material Adverse Effect, (a) the
Company and the Subsidiaries have paid, or caused to be paid, all premiums due
under the policy and have not received written notice that they are in default
with respect to any obligations under the policy, and (b) to the knowledge of
the Company, as of the date hereof no insurer on the policy has been declared
insolvent or placed in receivership, conservatorship or liquidation. None of the
Company or the Subsidiaries have received any written notice of cancellation or
termination with respect to any existing insurance policy that is held by, or
for the benefit of, any of the Company or the Subsidiaries, other than as would
not have, individually or in the aggregate, a Material Adverse Effect.

 

(o)             There are no contracts, agreements or understandings between or
among the Company or the Subsidiaries and any person that would give rise to a
valid claim against the Company or the Subsidiaries, or the Purchaser for a
brokerage commission, finder’s fee, or other like payment in connection with the
offering, issuance and sale of the Preferred Units or as a result of any
transactions contemplated by this Agreement.

 

 

 



4

 

 

(p)             Each of the Company and the Subsidiaries has filed all federal,
state, local, and foreign income tax returns which have been required to be
filed by it, except in any case in which the failure so to file would not have a
Material Adverse Effect, and has paid all taxes indicated by said returns and
all assessments received by it to the extent that such taxes have become due,
except for any such assessment that is currently being contested in good faith
or as would not have a Material Adverse Effect. No tax deficiency has been
asserted against the Company or any Subsidiary, nor does the Company know of any
tax deficiency which is likely to be asserted against the Company or any
Subsidiary, except for any such deficiency that would not have a Material
Adverse Effect; all tax liabilities, if any, are adequately provided for on the
respective books of the entities in all material respects.

 

(q)             None of the Company or any Subsidiary is and, after giving
effect to the issuance of the Preferred Units and the application of the
proceeds therefrom and the other transactions contemplated by this Agreement,
none of the Company or any Subsidiary will be, an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “1940 Act”).

 

(r)              No Subsidiary of the Company is currently prohibited, directly
or indirectly, from paying any dividends to the Company, from making any other
distribution on such Subsidiary’s equity interests or capital stock, from
repaying to the Company any loans or advances to such Subsidiary from the
Company or, from transferring any of such Subsidiary’s property or assets to the
Company or any other Subsidiary of the Company.

 

(s)              Other than the Operating Agreement, there are no existing
agreements among the Company and any of its members or security holders that
prohibit the sale, transfer, assignment, pledge, or hypothecation of any of the
Company’s securities.

 

Section 2.                 Representations and Warranties of the Purchaser. The
Purchaser represents and warrants to and agrees with the Company as of the date
hereof and as of the Closing Date as follows:

 

(a)              The Purchaser has been duly organized and is validly existing
as a limited liability company in good standing under the laws of the State of
Delaware. The Purchaser has full limited liability company power to execute and
deliver this Agreement and to perform its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby.

 

(b)             This Agreement has been duly authorized, executed, and delivered
by the Purchaser, and constitutes the legal, valid, and binding obligation of
the Purchaser, enforceable in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally or by general principles of equity.

 

(c)              The Amendment has been duly authorized by the Purchaser and,
when executed and delivered by the Purchaser, will constitute the legal, valid,
and binding obligation of the Purchaser, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting creditors’ rights generally or by general
principles of equity.

 

(d)             The Purchaser need not give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any Governmental Authority
in order to consummate the transactions contemplated by this Agreement, except
for such as have been obtained and except for such as would not materially
impede the transactions contemplated by this Agreement.

 

 

 



5

 

 

(e)              Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any Governmental Authority to which the
Purchaser is subject or any provision of its organizational documents, except
for such violations as would not materially impede the transactions contemplated
by this Agreement.

 

(f)              The Purchaser and its representatives have had an opportunity
to ask questions and receive answers from the Company regarding the terms and
conditions of the sale of the Preferred Units to the Purchaser and the business,
properties, prospects and financial condition of the Company.

 

(g)              The Purchaser is acquiring the Preferred Units for its own
account for investment purposes and not with a view to the distribution thereof.

 

(h)             The Purchaser is an “accredited investor” within the meaning of
Rule 501(a) under the 1933 Act.

 

(i)               The Purchaser has substantial experience making large
investments in companies similar to the Company and acknowledges that it is able
to fend for itself, can bear the economic risk of its investment and could
afford a complete loss of such investment, and has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of an investment in the Preferred Units. The Purchaser acknowledges
that in purchasing the Preferred Units it must be prepared to continue to bear
the economic risk of such investment for an indefinite period of time because
the Preferred Units have not been registered under the 1933 Act and cannot be
sold unless they are subsequently registered under the 1933 Act and applicable
state securities laws, or unless exemptions from such registration requirements
are available, and then will be only transferable in accordance with the terms
of the Operating Agreement, as modified by the Amendment, and pursuant to the
terms of this Agreement.

 

(j)               There are no contracts, agreements, or understandings between
the Purchaser and any person that would give rise to a valid claim against the
Company for a brokerage commission, finder’s fee, or other like payment in
connection with the offering, issuance and sale of the Preferred Units to the
Purchaser.

 

(k)             It is understood that any certificate(s) evidencing the
Preferred Units shall initially bear substantially the following legend (in
addition to any legend otherwise required under applicable federal or state
securities laws or by the Partnership Agreement):

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM OR NOT SUBJECT TO
SUCH REGISTRATION REQUIREMENTS.”

 

 

 



6

 

 

Section 3.                 Sale and Delivery to the Purchaser.

 

(a)              On the basis of the representations and warranties contained
herein and subject to the terms and conditions herein set forth, the Company
agrees to sell to the Purchaser, and the Purchaser agrees to purchase from the
Company, an aggregate of 10 Preferred Units at the Closing, for the
consideration specified in Sections 3(b)-(c) below.

 

(b)             At the closing of the Investment (the “Closing”), the Company
will deliver to the Purchaser a certificate or an entry on its books and records
representing 10 Preferred Units, equal to an Investment of $1,000,000, at which
time the remaining balance due from the Company on the Note shall be reduced by
an amount equal to the Investment ($1,000,000). The date of such Investment
being herein referred to as the “Closing Date”).

 

(c)              On the Closing Date, the Company shall deposit $125,000 into
the interest escrow established pursuant to the Credit Agreement.

 

(d)             The certificate or book entry for the Preferred Units to be
issued to the Purchaser shall be registered in such name as the Purchaser may
request in writing at least one full business day before the applicable Closing
Date. If a certificate for the Preferred Units is issued, the certificate will
be made available for examination by the Purchaser in Jacksonville, Florida, not
later than 8:00 a.m. (Eastern Time) on the business day prior to the applicable
Closing Date;

 

Section 4.                 Covenants of the Company. The Company covenants with
the Purchaser that:

 

(a)              The Company agrees that the proceeds received from the sale of
the Preferred Units shall be used solely for (i) the conversion of $1,000,000 of
the Company’s debt on the Note into preferred equity in the Company in favor of
the Purchaser; and (ii) for the payment of the costs, expenses, and fees
incurred or to be incurred in connection with its entry into this Agreement, and
the transactions contemplated hereby (collectively, the “Approved Uses”).

 

Section 5.                 Payment of Expenses. Each of Purchaser and the
Company agrees to pay its own expenses arising in connection with the
preparation of this Agreement and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Preferred Units; (ii) all fees and expenses of
the Company’s counsel and other advisors; (iii) all necessary issue, transfer,
and other stamp taxes; and (iv) all reasonable out-of-pocket fees and expenses
incurred by the Purchaser, including, without limitation, the fees and expenses
of the Purchaser’s outside counsel, title report fees and costs, survey costs,
and costs incurred in obtaining and/or reviewing due diligence materials,
including, without limitation, appraisals, environmental and engineering
reports, and travel costs of the Purchaser’s personnel or representatives.

 

Section 6.                 Conditions of the Purchaser’s Obligations. The
obligations of the Purchaser hereunder are subject to the accuracy of the
representations and warranties of the Company herein included, to the
performance by the Company of its obligations hereunder, and to the following
further conditions:

 

(a)              At the Closing Date, (i) no proceedings shall be pending or, to
the knowledge of the Company, threatened against the Company or any Subsidiary
before or by any Federal, state, or other commission, board, or administrative
agency wherein an unfavorable decision, ruling, or finding would reasonably be
expected to result in any Material Adverse Effect, (ii) the representations and
warranties set forth in Section 1 hereof shall be accurate as though expressly
made at and as of such Closing Date; and (iii) the Company has complied in all
material respects with all agreements and satisfied all conditions on its part
to be performed or satisfied at or prior to such Closing Date.

 

 

 



7

 

 

(b)             At the Closing Date, the Purchaser shall have received (i) the
Amendment and the Operating Agreement, substantially in the forms attached
hereto as Exhibits A-1 and A-2, respectively, duly executed by the Company and
on behalf of the existing members (via power of attorney), and the Purchaser;
and (ii) a certificate or book entry registered in the name of the Purchaser
representing the number of Preferred Units to be purchased by the Purchaser
pursuant to Section 3 (the “Preferred Units Certificate”), duly executed by the
Company.

 

(c)              At the Closing Date, counsel for the Purchaser shall have been
furnished with such documents as it may reasonably require in order to evidence
the accuracy of any of the representations or warranties, or the fulfillment of
any of the conditions, herein included; and all proceedings taken by the Company
that are necessary in connection with the issuance and sale of the Preferred
Units shall be satisfactory in form and substance to the Purchaser and its
counsel.

 

If any condition specified in this Section 6 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Purchaser by notice to the Company at any time at or prior to the Closing Date,
and such termination shall be without liability of any party to any other party,
except that the provisions concerning payment of expenses under Section 5
hereof, the provisions concerning indemnification under Section 7 hereof, and
the provisions relating to governing law shall remain in effect.

 

Section 7.                 Indemnification.

 

(a)              The Company agrees to indemnify, defend, and hold harmless the
Purchaser from and against all actual third party costs and expenses (including,
without limitation, reasonable attorney’s fees and expenses) and any actual
losses and damages (collectively, “Losses”) suffered or incurred by the
Purchaser (whether or not due to third party claims) that arise out of or result
from (i) any material inaccuracy in or any material breach of, as of the date
hereof or as of the Closing Date, any representation and warranty made by the
Company in this Agreement; and (ii) any material failure by the Company to duly
and timely perform or fulfill any of their covenants or agreements required to
be performed by them under this Agreement.

 

(b)             The Purchaser shall indemnify and hold harmless the Company from
and against any and all Losses suffered or incurred by the Company (whether or
not due to third party claims) that arise out of or result from (i) any material
inaccuracy in or any material breach of, as of the date hereof or as of the
Closing Date, any representation or warranty made by the Purchaser in this
Agreement, and (ii) any material failure by the Purchaser to duly and timely
perform or fulfill any of its covenants or agreements required to be performed
by the Purchaser under this Agreement.

 

 

 



8

 

 

(c)              All claims for indemnification by a party seeking
indemnification under this Section 7 shall be asserted and resolved as follows.
If an indemnifying party intends to seek indemnification under this Section 7,
it shall promptly notify the indemnifying party in writing of such claim. The
failure to provide such notice will not affect any rights hereunder except to
the extent the indemnifying party is materially prejudiced thereby. If such
claim involves a claim by a third party against the indemnified party, the
indemnifying party may, within ten (10) days after receipt of such notice and
upon notice to the indemnified party, assume, with counsel reasonably
satisfactory to the indemnified party, at the sole cost and expense of the
indemnifying party, the settlement or defense thereof (in which case any Losses
associated therewith shall be the sole responsibility of the indemnifying
party), provided, that the indemnified party may participate in such settlement
or defense through its own counsel and at its own cost and expense; provided,
further, that, if the indemnified party reasonably determines that
representation by the indemnifying party’s counsel of both the indemnifying
party and the indemnified party may present such counsel with a material
conflict of interest, then the indemnifying party shall pay the reasonable fees
and expenses of the indemnified party’s counsel, which counsel will be approved
in writing (including, without limitation, as to fee structure) by the
indemnifying party, such approval not to be unreasonably withheld, delayed or
conditioned. Notwithstanding the foregoing, (i) the indemnifying party may, at
the sole cost and expense of the indemnifying party, at any time prior to the
indemnifying party’s timely delivery of the notice referred to in the third
sentence of this Section 7(c), file any motion, answer or other pleadings or
take any other action that the indemnifying party reasonably believes to be
necessary or appropriate to protect its interests, (ii) the indemnifying party
may take over the control of the defense or settlement of a third-party claim at
any time if it irrevocably waives its right to indemnity under this Section 7
with respect to such claim and (iii) the indemnifying party may not, without the
consent of the indemnifying party, settle or compromise any action or consent to
the entry of any judgment, such consent not to be unreasonably withheld. So long
as the indemnifying party is contesting any such claim in good faith, the
indemnifying party shall not pay or settle any such claim without the
indemnifying party’s consent, such consent not to be unreasonably withheld. If
the indemnifying party is not entitled to assume the defense of the claim
pursuant to the foregoing provisions or is entitled but does not contest such
claim in good faith (including if it does not notify the indemnifying party of
its assumption of the defense of such claim within the ten (10)-day period set
forth above), then the indemnifying party may conduct and control, through
counsel of its own choosing and at the expense of the indemnifying party, the
settlement or defense thereof, and the indemnifying party shall cooperate with
it in connection therewith. The failure of the indemnifying party to participate
in, conduct or control such defense shall not relieve the indemnifying party of
any obligation it may have hereunder. Any defense costs required to be paid by
the indemnifying party shall be paid as incurred, promptly against delivery of
invoices therefor.

 

(d)             The parties hereto agree that any indemnification payments made
with respect to this Agreement shall be “grossed up” such that the indemnifying
party will pay an amount to the indemnifying party that reflects the
hypothetical tax consequences of the receipt or accrual of such indemnification
payment, using the maximum applicable statutory rate (or, in the case of an item
that affects more than one tax, rates) of tax and reflecting, for example, the
effect of deductions available for taxes such as state and local income taxes.

 

 

 



9

 

 

Section 8.                 Confidential Information. The Purchaser or the
Company or their respective affiliates, as the case may be, will maintain the
confidentiality of Confidential Information in accordance with procedures
adopted by such party in good faith to protect confidential information of third
parties delivered to such party; provided, that the Purchaser or the Company or
their respective affiliates, as the case may be, may deliver or disclose
Confidential Information to (i) its directors, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by the Preferred Units); (ii)
its financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 8; (iii) any other holder of Preferred Units; (iv) any
accredited investor to which the Purchaser or the Company or their respective
affiliates, as the case may be, sells or offers to sell Preferred Units or any
part thereof or any participation therein (if such person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 8); (v) any person from which the Purchaser or the
Company or their respective affiliates, as the case may be, offers to purchase
any security of the Company or any of its respective Subsidiaries (if such
person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 8); (vi) any federal
or state regulatory authority having jurisdiction over the Purchaser or the
Company or their respective affiliates, as the case may be; and (vii) any other
person to which such delivery or disclosure may be necessary or appropriate (1)
to effect compliance with any law, rule, regulation or order applicable to the
Purchaser or the Company or their respective affiliates, as the case may be; (2)
in response to any subpoena or other legal process; (3) in connection with any
litigation to which the Purchaser or the Company or their respective affiliates,
as the case may be, is a party; (4) in connection with the assumption by the
Company of any debt; or (5) if an Event of Default (as such term is defined in
the Amendment) or other Optional Repurchase Event (as such term is defined in
the Amendment) has occurred and is continuing, to the extent the Purchaser or
the Company or their respective affiliates, as the case may be, may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under this
Agreement. Without the prior written consent of the Company, on the one hand,
and the Purchaser, on the other hand, no party hereto may make an announcement,
issue an advertisement or a press release, or otherwise make any publicly
available statement concerning this Agreement or the transactions contemplated
hereby, other than as required by or pursuant to U.S. federal or state
securities laws. Each holder of Preferred Units, by its acceptance of such
Preferred Units, will be deemed to have agreed to be bound by and to be entitled
to the benefits of this Section 8.

 

Section 9.                 Survival. Subject to the limitations and other
provisions of this Agreement, the representations and warranties included in
this Agreement, or included in certificates of officers of the Company submitted
pursuant hereto, shall remain operative and in full force and effect, regardless
of any investigation made by or on behalf of the Purchaser or any person
controlling the Purchaser, or by or on behalf of the Company, and shall survive
delivery of and payment for the Preferred Units until the date that is two (2)
years after the Closing Date; provided, that: (a) the representations and
warranties in Section 1(b), Sections 1(e) through 1(h), Section 1(j), Sections
2(a) through 2(c) and Section 2(e) shall survive indefinitely; and (b) the
representations and warranties in Section 1(c), Section 1(o), and Section 1(p)
shall survive for the full period of all applicable statutes of limitations
(giving effect to any waiver, mitigation or extension thereof) plus sixty (60)
days. All covenants, agreements (including as to confidentiality) and
indemnities of the parties contained herein shall survive the Closing Date
indefinitely or for the period explicitly specified therein; provided, that,
with respect to indemnities for inaccuracies in or breaches of representations,
such indemnities shall survive for the period specified for the applicable
representations.

 

 

 



10

 

 

Section 10.              Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Purchaser
shall be directed to Investor’s Mark Acquisitions, LLC, 124 Windermere Court,
McMurray, Pennsylvania 15317; and notices to the Company shall be directed to
Shepherd’s Finance, LLC, 12627 San Jose Blvd., Suite 203, Jacksonville, Florida
32223.

 

Section 11.              Parties. This Agreement shall inure to the benefit of
and be binding upon the Purchaser, the Company, and their respective successors.
Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any person, firm or corporation any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the parties hereto and their
respective successors, and for the benefit of no other person, firm or
corporation.

 

Section 12.              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
agreements made and to be performed in said State.

 

Section 13.              Counterparts. This Agreement may be signed in two or
more counterparts, each of which shall be an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument.

 

Section 14.              Certain Defined Terms. The terms that follow, when used
in this Agreement, shall have the meanings indicated.

 

“Confidential Information” means information delivered either (i) to the
Purchaser by or on behalf of the Company or their respective affiliates or
(ii) to the Company or its respective affiliates by or on behalf of the
Purchaser, as the context may require, in each case in connection with the
transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature; provided, that such term does not include information
that (a) was publicly known prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by the
Purchaser or the Company or their respective affiliates, as the case may be, or
any person acting on such party’s behalf or (c) otherwise becomes known to the
Purchaser or the Company or their respective affiliates, as the case may be,
other than through the disclosure to such party by the Purchaser or the Company
or their respective affiliates, as the case may be.

 

“Closing Date” shall mean _________ ___, 20__

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence, including foreign Governmental Authorities.

 

“Lien” shall mean any liens, mortgages, pledges, security interests, claims,
options, rights of first offer or refusal, charges, conditional or installment
sale contracts, claims of third parties of any kind or other encumbrances.

 

 



11

 

 

 

“Material Adverse Effect” with respect to any person shall mean any event,
occurrence, development, change or effect that is, or is reasonably likely to
be, individually or in the aggregate, materially adverse to the business,
prospects, properties, operating assets, financial condition or results of
operations of such person and its Subsidiaries, taken as a whole; provided,
that, in no event shall the following, either individually or in the aggregate,
in and of itself be deemed to constitute a “Material Adverse Effect”: (i) the
failure by the Company to meet independent, third party projections of earnings,
revenue or other financial performance measures (provided, that the underlying
facts, circumstances, operating results or prospects which cause the Company to
fail to meet such projections may be considered in determining whether a
“Material Adverse Effect” has occurred or is reasonably likely to occur); (ii)
fluctuations in the price or net asset value of the Common Stock; and (iii) the
failure to obtain any tenant estoppel.

 

“Operating Agreement” shall have the meaning set forth in the recitals hereto.

 

“Registration Statement” shall mean the Company’s registration statement on Form
S-1, as amended (SEC File No. 333-181360).

 

Section 15.              Headings. The headings of the sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed a part of this Agreement.

 

 

 

 

[Signature Page Follows.]

 

 

 

 

 

 

 



12

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

The Company:

 

Shepherd’s Finance, LLC

 

 

By: /s/ Daniel M. Wallach

Name: Daniel M. Wallach

Title: Chief Executive Officer

 

 

 

 

Purchaser:

 

Investor’s Mark Acquisitions:

 

 

By: /s/ Mark L. Hoskins

Name: Mark L. Hoskins

Title: Member



 

 

 

 

 

 



13

 

 

 

 

SCHEDULE I

 

TO Series B Cumulative Redeemable
Preferred Unit PURCHASE AGREEMENT

 

Subsidiaries of the Company:

 

                 i.          84 REPA, LLC

 

 

 



14

 

